108 F.3d 1391
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James B. KING, Director, Office of Personnel Management, Petitioner,v.Philip G. HILLEN, Respondent,andMerit Systems Protection Board, Respondent.
Misc. No. 496.
United States Court of Appeals, Federal Circuit.
Feb. 14, 1997.Rehearing Denied; Suggestion for Rehearing In Banc DeclinedMay 16, 1997.

MSPB
REVIEW DENIED.
Before MAYER, PLAGER, and BRYSON, Circuit Judges.
ON PETITION FOR REVIEW
BRYSON, Circuit Judge.

ORDER

1
The Director of the Office of Personnel Management (OPM) petitions for review of the Merit Systems Protection Board's decision in Hillen v. Department of the Army and Office of Personnel Management.   The Board and Phillip G. Hillen oppose.

IT IS ORDERED THAT:

2
The petition for review is denied.